Citation Nr: 9920814	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-23 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:  James W. Stanley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  He served in Vietnam and was awarded a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In August 1997, the Board granted service connection for a 
disorder of the left elbow, denied service connection for a 
dermatological disorder claimed due to Agent Orange exposure, 
and Remanded the claim of entitlement to a ratting in excess 
of 10 percent for post traumatic stress disorder (PTSD) for 
examination of the veteran.  The examination was accomplished 
in November 1997 and resulted in the RO granting a 30 percent 
rating.  Since that is not the maximum schedular rating which 
could be assigned, the claim for an increased rating for PTSD 
remains within the jurisdiction of the Board.  


REMAND

A June 1990 rating decision granted service connection for 
PTSD, rated as 10 percent disabling, effective from March 28, 
1989.  The veteran's assertion that his service-connected 
disability has worsened raises a well grounded claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran was afforded an RO hearing in 1996, before the 
Board considered and Remanded the case.  Since the Board's 
1997 Remand, the veteran's attorney has requested an RO 
hearing in letters dated in August 1997 and February 1998.  
Under the circumstances of this case, the veteran should be 
afforded another RO hearing.  38 C.F.R. § 20.700 (1998).  

It has been asserted that the veteran was found to be 
disabled by the Social Security Administration (SSA).  The RO 
should obtain and consider any pertinent evidence which SSA 
might have.  

In April 1999, the RO adjudicated several issues.  In May 
1999, the RO received a notice of disagreement on the 
effective date of the award of a total disability rating, 
based on individual unemployability (TDIU).  The RO should 
now issue a statement of the case on this issue.  If the 
veteran responds with a timely substantive appeal, the issue 
will come before the Board.  

The case is REMANDED to the RO for the following:  

1.  The RO should obtain from the SSA a 
complete copy of the veteran's SSA 
medical records.  

2.  The RO should schedule the veteran 
for a hearing.  

3.  The RO should issue a statement of 
the case on the issue of entitlement to 
an early effective date for the TDIU 
rating.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M.SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


